51 F.3d 1206w
Sarah A. KIRK, Administratrix of the Estates of Kirk, AlfredT., Deceased and Kirk, Sarah A. in her own rightv.RAYMARK INDUSTRIES, INC.;  Eagle-Picher Industries, Inc.;Keene Corporation;  Garlock Inc.;  Owens-Corning FiberglasCorporation;  Celotex Corp.;  GAF Corporation;Owens-Illinois Glass Company Owens-Corning FiberglasCorporation, Appellant.
Nos. 94-1745, 94-1746.
United States Court of Appeals,Third Circuit.
Argued Feb. 14, 1995.Decided April 14, 1995.Order Vacating Opinion on Sur Petition for Panel RehearingMay 24, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION